Sanders, J.
¶52 (dissenting) — In In re Personal Restraint of Dyer, 157 Wn.2d 358, 139 P.3d 320 (2006), we reversed the Indeterminate Sentence Review Board’s (ISRB) 2002 denial of parole because “a review of the evidence and testimony presented at the parolability hearing suggests Dyer met his burden to have conditions of release on parole established . . . .” Id. at 369. On remand the ISRB was ordered to “make its determination based on the evidence and testimony presented, and not on speculation and conjecture.” Id. But today’s new majority ignores the prior considered judgment of the court to hold the ISRB *298may justify denial of Richard Dyer’s parole simply because he is an untreated sex offender. Majority at 288 (“[T]he ISRB based its parolability decision upon the objective fact that Dyer is an untreated sex offender.”).
¶53 In other words a majority of this court previously held Dyer met his burden to have conditions of parole established notwithstanding his status as an untreated sex offender, but now the new majority ignores our prior case (without overruling it), claiming Dyer’s status as an untreated sex offender is an “objective fact” (as it was equally so before). Id.-, see also Dyer, 157 Wn.2d at 386 (Fairhurst, J., dissenting) (arguing, “[t]he ISRB did not abuse its discretion when it determined that Dyer was not parolable because he was an untreated violent sex offender”).
¶54 Certainly that Dyer is not allowed to participate in sex offender treatment only because he maintains his innocence is also an objective fact. To require Dyer to admit guilt as a precondition to parole violates equal protection, substantive due process, and the doctrine of unconstitutional conditions.
¶55 Although the factual circumstances of the original charged offense are generally irrelevant to a principled and reasoned analysis of the legal issue regarding parolability, see Dyer, 157 Wn.2d at 368; the majority and the ISRB apparently detail the factual circumstances of Dyer’s offense to bolster their case against parole. See majority at 281-82; App. P to Pers. Restraint Pet. (Pers. Restraint Pet. App.) at 3-6. Some additional facts follow.
¶56 Dyer was convicted of the 1980 rapes of two women. Dyer became a suspect a year after the rapes were committed and after Dyer’s ex-wife reported to police Dyer had raped her in a similar manner a year earlier. Dyer was tried and convicted of all three rapes; however, Dyer’s conviction for the alleged rape of his ex-wife was reversed by the Court of Appeals. Although he was never retried for allegedly raping his ex-wife, the ISRB apparently still treats this reversed conviction as additional grounds to deny parole. Pers. Restraint Pet. App. P at 3 (ISRB’s announcement of deci*299sion and reasons, stating, “Because these convictions were overturned on a technicality, he was not found innocent of them.”).9
¶57 At trial doctors testified they found semen in the two raped women. However, no DNA (deoxyribonucleic acid) test was performed on the semen to see whether it came from Dyer. When in 2001 Dyer requested DNA testing, he was told the samples had been destroyed.
¶58 Dyer was convicted largely on the testimony of the two alleged victims.10 The first victim testified the rapist was five feet two or three inches tall, no mustache, lived on a gravel road, and drove a Mercury Comet. Dyer, however, is five feet seven inches tall, wore a mustache, lived in a house with an asphalt paved drive, and drove a Mercury Meteor. The second victim originally told police she would be unable to identify her rapist, but at trial 16 months later she identified Dyer after seeing him led into the courtroom in handcuffs between two policemen.
¶59 Although a jury found Dyer guilty of rape, Dyer has consistently maintained his innocence. With the destruction of all the DNA evidence, the question of Dyer’s innocence will likely never be reexamined; yet we should not ignore the possibility. See Baze v. Rees, 553 U.S._, 128 S. Ct. 1520, 1551, 170 L. Ed. 2d 420 (2008) (Stevens, J., concurring) (“[A]bundant evidence accumulated in recent years has resulted in the exoneration of an unacceptable number of defendants found guilty of capital offenses.” (citing Brandon L. Garrett, Judging Innocence, 108 Colum. L. Rev. 55 (2008); D. Michael Risinger, Innocents Convicted: An Empirically Justified Factual Wrongful Conviction Rate, 97 J. Crim. L. & Criminology 761 (2007))).
*300¶60 This is not to suggest the ISRB may readjudicate the guilt of each prisoner before it, but it is to suggest knee-jerk denial of parole based on claims of innocence is inappropriate for reasons including the distinct possibility the prisoner is factually innocent.11 Daniel S. Medwed, The Innocent Prisoner’s Dilemma: Consequences of Failing to Admit Guilt at Parole Hearings, 93 Iowa L. Rev. 491 (2008) (analyzing the fault of requiring admission of guilt as a predicate to parole). Despite Dyer’s claim of innocence, or perhaps because of it, he has been a role model for other prisoners.
¶61 Throughout his incarceration Dyer has maintained his role as husband, father, and financial provider to his family. Dyer’s wife credits him with encouraging her move from public assistance to a career as a registered obstetrical nurse. Dyer’s children credit their father for providing a united and supporting environment despite the obvious hardships. Dyer provides financially for his family by running a real estate business from prison.
¶62 Dyer’s prison work history is exemplary. He has not committed a serious prison infraction since 1995, and his last infraction of any kind was in 1999. Moreover, Dyer is a facilitator for Alternatives to Violence, a mediation/resolution program, and assists inmates with posttraumatic stress disorder issues.
¶63 To date Dyer has completed the following rehabilitation programs: Anger/Stress Management, Victim Awareness, Non-Violent Conflict Resolution, Moral Reconation Therapy, Industrial Therapy, Restorative Retelling Story Group, Family Dynamics, and Love and Forgiveness Couples Seminar. Dyer requested enrollment in sex offender treatment, personally writing a letter to the program, *301but his request was denied because he maintains his innocence.12
¶64 Lastly, every psychological evaluation of Dyer since 2001 indicates he is an appropriate candidate for parole. Yet the ISRB denies Dyer parole.
A. The ISRB abused its discretion by denying parole based on unsupported reasoning
¶65 An ISRB decision is reviewed under an abuse of discretion standard. See, e.g., Dyer, 157 Wn.2d at 363. The ISRB abuses its discretion when it fails to consider or disregards the facts and evidence presented. Id. at 369.
¶66 To reach its decision the ISRB cited two recent studies by the Washington State Institute for Public Policy to support denial of Dyer’s application of parole as an untreated sex offender.13 These studies do indeed highlight the relevancy of Dyer’s participation in sex offender treatment.14
¶67 The first study demonstrates sex offenders who participate in sex offender treatment programs have a higher recidivism rate than those offenders who were willing, but unable, to participate. The second study demonstrates recidivism rates for sex offenders who were not willing to participate in sex offender treatment were significantly higher than those who were willing to participate.
*302¶68 The ISRB claims Dyer’s refusal to admit guilt demonstrates his unwillingness to participate in the program. However, this court has already recognized Dyer’s willingness to participate in any program available to him. Id. at 364. Moreover, the methodology of both reports places Dyer squarely in the category of willing to participate but rejected by the program.15 Therefore, according to the very studies relied upon by the ISRB, Dyer has a lower projected recidivism rate than a sex offender who actually undertakes sex offender treatment.16
¶69 A refusal to admit guilt may be relevant to the question of rehabilitation; however, it cannot be the sole basis to deny parole. In re Pers. Restraint of Ecklund, 139 Wn.2d 166, 176-77, 985 P.2d 342 (1999).17 Nor can the ISRB lawfully withhold parole because Dyer has not confessed. Id. at 177 (“[T]he Board may not demand that Ecklund confess to the murder in order to obtain parole . . . .”). Yet that is exactly what the ISRB, and the majority, require of Dyer. The only way for Dyer to be eligible for sex offender treatment, and therefore parole, is to confess.
¶70 Yet no objective evidence links Dyer’s claim of innocence to lack of rehabilitation. To the contrary, “[t]he evidence presented to the ISRB supports the argument that *303Dyer currently poses a low risk of reoffending.” Dyer, 157 Wn.2d at 366.
¶71 Since our decision in Dyer the new information presented to the ISRB was entirely favorable to Dyer. Moreover, considering the obvious disincentive to claim innocence, logic dictates Dyer’s repeated assertions of innocence exemplify his personal integrity, not his lack of rehabilitation.18
¶72 Dyer’s rehabilitation is proved. The ISRB’s decision is contrary to the evidence presented and an abuse of its discretion. Id. at 369.

B. The ISRB abused its discretion by imposing an exceptional minimum sentence without adequate reasons

¶73 When setting minimum terms the ISRB’s decision must be “reasonably consistent with the ranges, standards, [and] purposes” of the Sentencing Reform Act of 1981 (SRA), chapter 9.94ARCW, “and the minimum term recommendations of the sentencing judge and the prosecuting attorney . . . .” RCW 9.95.013, .009(2). The ISRB “shall not, however, until his or her maximum term expires, release a prisoner, unless in its opinion his or her rehabilitation has been complete and he or she is a fit subject for release.” RCW 9.95.100. “[B]etween a statutory requirement that a prisoner is not to be released until rehabilitation is complete and a duty to attempt consistency with the SRA, the statutory requirement trumps the duty to attempt. The two duties, however, are not mutually exclusive but can be exercised in harmony with each other.” In re Pers. Restraint of Addleman, 151 Wn.2d 769, 775, 92 P.3d 221 (2004).
¶74 Though the ISRB is not bound to the duty of consistency, the legislature nevertheless bound the ISRB to the *304duty of providing “adequate written reasons whenever a minimum term or parole release decision is made which is outside the sentencing ranges adopted” under the SRA. RCW 9.95.009(2). The ISRB’s “reasons for an exceptional sentence must be apparent from the record and not chosen ‘out of thin air.’ ” In re Pers. Restraint of Locklear, 118 Wn.2d 409, 417, 823 P.2d 1078 (1992) (quoting In re Pers. Restraint of Robles, 63 Wn. App. 208, 218, 817 P.2d 419 (1991)); see also In re Pers. Restraint of Myers, 105 Wn.2d 257, 266, 714 P.2d 303 (1986) (holding, “imposition of a 48-month [exceptional] sentence in the absence of adequate reasons constituted an abuse of discretion”).
¶75 “Absent exceptional circumstances and written reasons justifying departure, the Board’s minimum term decisions under section .009(2) must conform to the SRA.” In re Pers. Restraint of Powell, 117 Wn.2d 175, 187, 814 P.2d 635 (1991) (emphasis added) (citing Addleman v. Bd. of Prison Terms & Paroles, 107 Wn.2d 503, 511, 730 P.2d 1327 (1986)). The length of the exceptional sentence must be proportionate to the reasons given by the ISRB. Locklear, 118 Wn.2d at 417. These requirements ensure sufficient oversight of ISRB decisions. Id. at 418; Myers, 105 Wn.2d at 262 (observing “the clear limitation imposed on the Board’s discretion by RCW 9.95.009(2)”).
¶76 To comply with RCW 9.95.009(2) the ISRB must provide adequate reasons to justify imposing an exceptional minimum term sentence, and the departure from the standard sentence must be proportionate to its reasoning. Even though the ISRB may not release a prisoner until in its opinion the prisoner is rehabilitated, its opinion is not sacrosanct, and the more the minimum sentence departs from the SRA standard range, the more justification is required.19
*305¶77 Here the ISRB added another 80 months to Dyer’s continually enhanced minimum sentence, bringing his minimum sentence to 500 months. The standard range sentence under the SRA for Dyer’s crimes is 63 to 88 months. Dyer’s minimum sentence is therefore 412 months in excess of the top of the SRA standard range. The ISRB has not provided adequate reasons for this exceptional sentence.
¶78 The ISRB commended Dyer on his self-improvement but stated that until Dyer admits his guilt “ ‘he remains at risk to repeat those behaviors in the community.’ ” Majority at 288 (quoting Pers. Restraint Pet. App. P at 12). In other words, until Dyer confesses, he will not be released.
¶79 As discussed above, nothing in the record links Dyer’s refusal to admit guilt to a higher risk of reoffending. To the contrary, both studies by the Washington State Institute for Public Policy support the conclusion of Dyer’s presenting a lower risk of reoffending than sex offenders who have admitted guilt and undertaken the program the ISRB demands of them.
¶80 Moreover, Dyer’s recent psychological evaluations show he poses a low recidivism risk.20 Since the record fails to demonstrate any connection between Dyer’s refusal to admit his guilt and an increased recidivism risk, the ISRB has provided inadequate reasons to justify the imposition of an exceptional sentence exponentially beyond the SRA standard range.

*306
C. The ISRB violated Dyer’s constitutional rights

¶81 “ ‘There is no iron curtain drawn between the Constitution and the prisons of this country.’ ” State v. Hartzog, 96 Wn.2d 383, 391, 635 P.2d 694 (1981) (quoting Wolff v. McDonnell, 418 U.S. 539, 555-56, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974)).

1. ISRB violated Dyer’s equal protection rights

¶82 The majority inadequately analyzes Dyer’s equal protection argument. The essence of Dyer’s argument is the ISRB denied him equal treatment when it classified him as unrehabilitated simply because he has not been allowed to participate in sex offender treatment.
“The equal protection clauses of the Fourteenth Amendment to the United States Constitution and Const, art. I, § 12 ‘require that “ ‘persons similarly situated with respect to the legitimate purpose of the law receive like treatment.’ ” ’ State v. Schaaf, 109 Wn.2d 1, 17, 743 P.2d 240 (1987) (quoting State v. Phelan, 100 Wn.2d 508, 512, 671 P.2d 1212 (1983) (quoting Harmon v. McNutt, 91 Wn.2d 126, 130, 587 P.2d 537 (1978))). One of three tests may be used to determine whether this clause has been violated. First, the strict scrutiny test applies when a classification affects a suspect class or a fundamental right. Schaaf, at 17 ... . Second, the intermediate scrutiny test may apply ‘in limited circumstances’: the Supreme Court has applied this test for gender-based classifications; this court has applied intermediate scrutiny to classifications affecting ‘both an important right (the right to liberty) and a semi-suspect class not accountable for its status (the poor).’ Schaaf, at 18 ... . Third, under the rational relationship test, ‘a law is subjected to minimal scrutiny and will be upheld “ ‘unless it rests on grounds wholly irrelevant to the achievement of a legitimate state objective.’ ” ’ Schaaf, at 17 (quoting Phelan, at 512 (quoting Nielsen v. Washington State Bar Ass’n, 90 Wn.2d 818, 820, 585 P.2d 1191 (1978))).”
State v. Heiskell, 129 Wn.2d 113, 123-24, 916 P.2d 366 (1996) (alterations in original) (quoting Westerman v. Cary, 125 Wn.2d 277, 294-95, 885 P.2d 827, 892 P.2d 1067 (1994)).
*307¶83 Prisoners are neither a suspect nor a semisuspect classification, so the rational basis test applies.
“Under the rational basis test, a statute is constitutional if (1) the legislation applies alike to all persons within a designated class; (2) reasonable grounds exist for distinguishing between those who fall within the class and those who do not; and (3) the classification has a rational relationship to the purpose of the legislation. The classification must be ‘ “purely arbitrary” ’ to overcome the strong presumption of constitutionality applicable here.”
Westerman, 125 Wn.2d at 295 (quoting State v. Smith, 117 Wn.2d 263, 279, 814 P.2d 652 (1991)).
¶84 The ISRB classified Dyer as unrehabilitated because he has not participated in sex offender treatment. Classifying Dyer as unrehabilitated based on the fulfillment of treatment whose participants have a projected higher recidivism rate than those who are willing but unable to participate is not rationally related to the legitimate state objective of requiring rehabilitation prior to parole, especially in light of Dyer’s documented rehabilitation, low recidivism risk, and model prisoner behavior.

2. ISRB’s decision shocks the judicial conscience

The test for whether a particular action shocks the conscience must be appropriately tailored to the factual context at hand and “must be determined by balancing . . . liberty interests against the relevant state interests.” Youngberg [c. Romeo], 457 U.S. [307,] 321[, 102 S. Ct. 2452, 73 L. Ed. 2d 28 (1982)]. In order to preserve “constitutional proportions of substantive due process,” a court must -undertake “an exact analysis of circumstances before any abuse of power is condemned as conscience shocking.” [County of Sacramento v.] Lewis, 523 U.S. [833,] 850 [, 118 S. Ct. 1708, 140 L. Ed. 2d 1043 (1998)].
Braam v. State, 150 Wn.2d 689, 704, 81 P.3d 851 (2003) (first alteration in original).
¶85 The ISRB demands Dyer admit guilt to undergo sex offender treatment before it will consider granting him *308parole. Not only is the ISRB’s demand not statutorily justified, see Ecklund, 139 Wn.2d at 177 (stating, “the Board may not demand that Ecklund confess to the murder in order to obtain parole”), but it shocks the judicial conscience.
¶86 The ISRB’s reasoning presents a catch-22: a factually innocent person must admit to being a criminal in order to reenter free society; yet admitting to the crime forecloses any opportunity the factually innocent prisoner may have to clear his name. This shocks the judicial conscience in light of Dyer’s documented rehabilitation, low recidivism risk, model prisoner behavior, and continued maintenance of his responsibilities to his wife and children.

3. The ISRB’s decision violates the doctrine of unconstitutional conditions

¶87 Under the doctrine of unconstitutional conditions, the government cannot condition the receipt of its benefits upon the nonassertion of a constitutional right, even if the benefit is merely a privilege.21 As articulated by the United States Supreme Court:
[T]he power of the state in that [ability to deny a privilege or benefit altogether] is not unlimited; and one of the limitations is that it may not impose conditions which require the relinquishment of constitutional rights. If the state may compel the surrender of one constitutional right as a condition of its favor, it may, in like manner, compel a surrender of all. It is inconceivable thát guaranties embedded in the Constitution of the United States may thus be manipulated out of existence.
Frost & Frost Trucking Co. v. R.R. Comm’n, 271 U.S. 583, 593-94, 46 S. Ct. 605, 70 L. Ed. 1101 (1926); see also Speiser v. Randall, 357 U.S. 513, 526, 78 S. Ct. 1332, 2 L. Ed. 2d 1460 (1958) (stating a state may not indirectly *309“produce a result which the State could not command directly”); Sherbert v. Verner, 374 U.S. 398, 404 n.6, 83 S. Ct. 1790, 10 L. Ed. 2d 965 (1963) (citing cases “for examples of conditions and qualifications upon governmental privileges and benefits which have been invalidated because of their tendency to inhibit constitutionally protected activity”).
¶88 Dyer does not have a protected liberty interest in early release. See, e.g., In re Pers. Restraint of Ayers, 105 Wn.2d 161, 164-66, 713 P.2d 88 (1986). However, the absence of a protected liberty interest is not dispositive of the question whether the state may constitutionally condition the privilege of parole on self-incrimination. See State v. Imlay, 249 Mont. 82, 813 P.2d 979 (1991).
¶89 The question presented in Imlay was remarkably similar to the one here: Whether an inmate could be compelled, as a prerequisite to admission into a sexual therapy program, to admit guilt where completion of such a program was required in order to allow him to keep his suspended sentence. Id. at 83. The Montana Supreme Court found that compelling the inmate to do so would cause a Fifth Amendment violation, absent any grant of immunity. Id. at 91.22 So finding, the Montana Supreme Court reasoned:
Even though the defendant has already been convicted of the crime that he denies, our system still provides, as noted in the Thomas [v. United States, 368 F.2d 941 (5th Cir. 1966)] decision, for opportunities to challenge that conviction. For example, the defendant still had the right to challenge his conviction, based on newly discovered evidence, or by collateral attack. These are important rights guaranteed to every defendant under our criminal justice system, but would be rendered meaningless if the defendant could be compelled to admit guilt as a condition to his continued freedom.
Id. at 90-91.
*310¶90 Similarly here, even though Dyer has already been convicted of the crimes he denies, he still has the right to challenge those convictions based on newly discovered evidence or some other collateral attack. See RCW 10.73.100. Dyer’s confession could also hinder his defense should the State seek to civilly commit him under chapter 71.09 RCW.
¶91 Dyer has met his burden to have conditions of parole established regardless of whether the Department of Corrections allows him to receive sex offender treatment. His documented rehabilitation, low recidivism risk, model prisoner behavior, and Herculean efforts to maintain his responsibilities as husband and father establish his parolability.
¶92 Moreover, the ISRB provides inadequate reasons to impose an exceptional sentence, exponentially disproportionate to that which would be imposed under the SRA.
¶93 The ISRB has abused its discretion. Dyer should be paroled.
¶94 I dissent.
Alexander, C.J., and C. Johnson and Chambers, JJ., concur with Sanders, J.
Reconsideration denied July 10, 2009.

 The ISRB’s knowledge of the criminal justice system, i.e., that anyone can be “found innocent” of anything, appears challenged.


 But see Jacqueline McMurtrie, The Role of the Social Sciences in Preventing Wrongful Convictions, 42 Am. Crim. L. Rev. 1271, 1275 (2005) (“Mistaken eyewitness identification has long been recognized as a leading cause of wrongful convictions.”).


 The concern here is twofold. First, we should not require a factually innocent prisoner to lie to garner favor with the ISRB. Second, we should not reward a factually guilty prisoner’s insincere expression of guilt and remorse. Distinguishing between these two groups requires a more nuanced approach than the ISRB has shown, especially in light of the overwhelming evidence of Dyer’s parolability.


 But see Randy Green, Comprehensive Treatment Planning for Sex Offenders, in 1 The Sex Offender: Corrections, Treatment And Legal Practice 10-1, 10-4 (Barbara K. Schwartz & Henry R. Cellini eds., 1995) (recognizing refusal to admit guilt does not preclude the therapeutic benefits of sex offender treatment).


 Robert Barnoski, Wash. State Inst, for Pub. Policy, Sex Offender Sentencing in Washington State: Does the Prison Treatment Program Reduce Recidivism? (June 2006), available at http://www.wsipp.wa.gov/pubauth.asp; Robert Barnoski, Wash. State Inst, for Pub. Policy, Sex Offender Sentencing in Washington State: Who Participates in the Prison Treatment Program? (June 2006), available at http://www.wsipp.wa.gov/pubauth.asp.


 According to the majority the ISRB did not rely on these studies to reach its decision. Majority at 287 n.3. Yet, according to the ISRB’s statement of decision and reasons, the ISRB relied on one study to interpret the findings of the study submitted by Dyer; the ISRB admits it relied upon these studies. See Pers. Restraint Pet. App. P at 12.


 “The comparison group includes all incarcerated sex offenders who indicated a willingness to participate but did not (willing, applied, declined, and rejected).” Barnoski, Does the Prison Treatment Program Reduce Recidivism?, supra, at 2 n.6; see also Barnoski, Who Participates in the Prison Treatment Program?, supra, at 4 n.6 (“This group includes all incarcerated sex offenders who indicated a willingness to participate but did not (willing, applied, declined, and rejected).”).


 By requiring an admission of guilt as a predicate to enrollment, the program may be populated with prisoners whose sincerity and willingness to rehabilitate is questionable. See Green, supra, at 10-6 (“Offenders frequently acknowledge the deed but blame alcohol, drugs, provocative victim behavior, or other outside factors.”).


 In Ecklund petitioner’s failure to admit his guilt was not the only basis on which the ISRB denied parole. Ecklund, 139 Wn.2d at 176. In Ecklund the petitioner “minimized his problems with alcohol” and refused to acknowledge the possibility he committed murder during an alcoholic blackout. Id. at 176-77. These circumstances were critical to our holding that the ISRB did not abuse its discretion. Similar circumstances are not present here.


 “Generally speaking, an incentive exists for all prisoners facing parole boards to admit guilt and apologize for the crime in order to maximize their chances for release, irrespective of their true feelings and culpability.” Medwed, supra, at 516.


 Implicit in this statutory scheme is the rehabilitative nature of punishment and parole as the next step in a prisoner’s reentry into free society. We should never lose sight of the fact that Dyer, like all prisoners, is not a monster but “human! ] like us and . . . capable of myriad courses of action, honorable and dishonorable, . . . they will act honorably, given a real choice. This means that we *305provide them with the resources to achieve self-determination, dignity, and self-respect.” John Irwin, Prisons In Turmoil 248 (1980). In other words, a man is “more than the sum of [his] worst acts.” Marie Deans, Working Against the Death Penalty, in Writing For Their Lives: Death Row U.S.A. 59, 62 (Marie MulveyRoberts ed., 2007).


 To deny parole in 1994, 1995, and 1998, the ISRB relied on psychological reports stating Dyer’s recidivism risk was high. Apparently, the ISRB follows a psychological report when it is predictive of high recidivism but disapproves the psychological report when it is predictive of low recidivism. See majority at 284. But see Dyer, 157 Wn.2d at 366 (observing an abuse of discretion when the ISRB disregards current, favorable psychological reports).


 The majority unjustifiably limits appellate review to whether Dyer’s constitutional right to equal protection has been violated by the ISRB’s conditioning of parole on completion of sex offender treatment program. The majority elevates form over substance by requiring Dyer to articulate the exact phrase “doctrine of unconstitutional conditions” before it will even entertain the argument.


 This court also recognizes the Fifth Amendment violation. See Ecklund, 139 Wn.2d at 173 (stating, “ ‘The State may validly insist on answers to incriminating questions and properly administer its probation system so long as the State recognizes that the answers may not be used in a subsequent criminal proceeding.’ ” (quoting State v. King, 130 Wn.2d 517, 529, 925 P.2d 606 (1996))).